ORDER
PER CURIAM.
Rachel Raquel Reed (Defendant) appeals the judgment and sentence entered after a trial court found her guilty of driving while revoked, in violation of Section 302.321 RSMo 2000. The trial court sentenced Defendant to fifteen days in the Audrain County jail.
We have reviewed the briefs of the parties, the legal file, and record on appeal, and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential purpose. Judgment affirmed pursuant to Rule 30.25(b).